1                                                                     JS-6
2
3
4                            UNITED STATES DISTRICT COURT
5                          CENTRAL DISTRICT OF CALIFORNIA
6
                                               )
7    CLAUDIA RIOS,                             )     Case No. CV 19-01380-DMG (Kkx)
                                               )
8                              Plaintiff,      )
                                               )     JUDGMENT
9                 v.                           )
                                               )
10                                             )
     MANDARICH LAW GROUP, LLP,                 )
11                                             )
                               Defendant.      )
12                                             )
                                               )
13                                             )
                                               )
14                                             )
15
16         On October 24, 2019, this Court having granted Defendant Mandarich Law Group,
17   LLP’s motion to dismiss with prejudice,
18         IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in
19   favor of Defendant and against Plaintiff Claudia Rios and that this action is dismissed
20   with prejudice on the merits.
21
22   DATED: October 24, 2019
23                                                            DOLLY M. GEE
24                                                    UNITED STATES DISTRICT JUDGE

25
26
27
28



                                               -1-
